OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs, for the reasons stated in the opinion by Justice John T. Casey at the Appellate Division, except that we express no view on the question of venue, which issue has been apparently abandoned by the parties. We note, in addition, that notwithstanding the fact that the appeal has been rendered moot by the election of a District Attorney, we deem it appropriate to reach the merits because of the substantial importance and recurring nature of the issue presented.
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer and Simons concur.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order affirmed, with costs, in a memorandum.